 Case: 1:18-cv-07686 Document #: 1141 Filed: 06/12/21 Page 1 of 3 PageID #:10330




               IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                           )
                                           )
In re: Lion Air Flight JT 610 crash        )   Lead Case: 18-cv-7686
                                           )
                                           )   This filing applies to cases:
                                           )
                                           )   19-cv-1552
                                           )   20-cv-5773
                                           )
                                           )
                                           )   Honorable Thomas M. Durkin
                                           )
                                           )


       MOTION FOR LEAVE TO FILE APPEARANCES FOR A.R.N. (A MINOR)

       A.R.N. (a minor) by his attorneys, Keith L. Hunt, Bradley E. Faber and Delaney

A. Hunt, respectfully request leave to file their attorney appearances on behalf of A.R.N.

(a minor) and in support state:

       1.     As this Court is aware, A.R.N. grandfather and guardian passed away in

early May, 2021.

       2.      A.R.N. with the assistance of his Indonesian counsel successfully

petitioned the Indonesian Court to declare A.R.N. emancipated. A true and correct copy

of the May 11. 2021 Indonesian District Court Order is attached as Exhibit. A.

       3.     An English translation of the Indonesian Court Order is attached as Exhibit

B. An Affidavit of the translator attesting to the accuracy of the translation is attached as

Exhibit C.

       4.     Importantly, in granting the emancipation petition, A.R.N. testified in

open Court and the Court determined A.R.N. is “legally capable and can take
 Case: 1:18-cv-07686 Document #: 1141 Filed: 06/12/21 Page 2 of 3 PageID #:10331




legal action for and on behalf of himself in all matters, both in and out of Court”

and is capable of managing his parents estate. (Ex. B at p. 10 ¶2).

       5.     A.R.N.’s Indonesian attorney, Andria Salima, contacted Hunt & Associates

P.C. seeking representation for A.R.N.

       6.     Attorney Salima and A.R.N. have executed an attorney-client

representation agreement with Hunt & Associates P.C. to represent A.R.N in this

matter.

       7.     The undersigned counsel were hired on May 18, 2021, after the

Indonesian Court entered the Emancipation Order, but counsel have been awaiting

receipt of the Indonesian Court Order and translation.

       8.     Counsel request leave to file their appearances on behalf of A.R.N. in this

matter.

       WHEREFORE, for the foregoing reasons, Keith L. Hunt, Bradley E. Faber and

Delaney A. Hunt respectfully request leave to file their appearances on behalf of A.R.N.,

an emancipated minor.

                                           Respectfully submitted,

                                           /s/ Keith L. Hunt (electronic signature)
                                           An Attorney for A.R.N., an Emancipated Minor
Keith L. Hunt
Bradley E. Faber
Delaney A. Hunt
Hunt & Associates, P.C.
2275 Half Day Rd.
Suite 126
Bannockburn Illinois 60015
(312) 558-1300
khunt@huntassocaw.com
bfaber@huntassoclaw.com
dhunt@huntassoclaw.com
 Case: 1:18-cv-07686 Document #: 1141 Filed: 06/12/21 Page 3 of 3 PageID #:10332




                              CERTIFICATE OF SERVICE

      I Keith L. Hunt, certify that I caused a copy of the foregoing motion to be served

on all counsel of record in this matter via the Court’s CM/ECF electronic filing system

with redacted exhibits and served unredacted exhibits on counsel of record via email.




                                         /s/ Keith L. Hunt (electronic signature)
                                         An Attorney for A.R.N. an Emancipated Minor
